DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lofficial et al (FR 3026965 citations in this Office Action from the machine translation provided by the Office) in further view of Tahir et al (Photocatalytic CO2 reduction and kinetic study over In/TiO2 nanoparticles supported microchannel monolith photoreactor submitted in the IDS filed 11/21/2019) and in further view of Yamagata et al (JP 2009007219).
Regarding Claim 1, Lofficial discloses a method for photocatalytic CO2 reduction comprising:
(1) the process carried out in gaseous and/or liquid phase under irradiation using a photocatalyst in the form of a first semiconductor forming a support and a layer of a second semiconductor which process comprises the steps:
(a) bringing a feed stock containing carbon dioxide and at least one sacrificial compound) into contact with the photocatalyst;
(b) irradiating the photocatalyst with at least one irradiation source producing at least one wave length lower than the bandgap of said photocatalyst, step b) being carried out at a temperature of -10 to 200°C and at a pressure of 0.01 MPa to 70 MPa (see Claim 1 and the top of Page 8).
	Lofficial does not disclose the photocatalyst comprising a porous monolith containing the at least one semiconductor where the bulk density is less than or equal to 0.25 g/ml.
	Regarding a porous monolith, Tahir discloses a method for photocatalytic CO2 reduction comprising:
(1) the process carried out in gaseous phase under irradiation using a photocatalyst in the form of a honeycomb monolith coated with TiO2 or In/TiO2 (i.e. porous monolith containing at least one semiconductor), which process comprises the steps:
(a) bringing a feed stock containing carbon dioxide and H2O (i.e. at least one sacrificial compound) into contact with a photocatalyst which is in the form of a porous monolith;
(b) irradiating the photocatalyst with at least one irradiation source producing at least one wave length lower than the bandgap of said photocatalyst, step b) being carried out at a temperature of 100°C and at a pressure of 0.2 bar (see 
	Tahir discloses that among photocatalytic reactors monoliths with large illuminated surface area to reactor volume and efficient light utilization/distribution over the catalyst surface are considerably effective for photocatalytic CO2 reduction applications (see Page 484, Col 1, ¶4-5).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Lofficial where the photocatalyst comprises a porous monolith as disclosed by Tahir to allow higher efficiency for the photocatalytic reduction of CO2.
Regarding the porous monolith’s bulk density, Yamagata discloses a photocatalytic body comprising a porous silica glass substrate having interconnected pores coated with titanium oxide as a photocatalytic compound (see Page 4, Bottom).  Yamagata discloses that the photocatalyst has high air and water permeability and can be used for air or water purification (see Page 7, Top to Middle).  Yamagata discloses that the bulk density between 0.1 and 1.0 g/ml thus the porous silica glass support having sufficient strength and large specific surface area can be obtained at the same time and it is possible to obtain a porous photocatalyst body that can perform purification efficiently while keeping mechanical strength high (see Page 5, Middle).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Lofficial and Tahir where the monolith has a bulk density in any range overlapping with 0.1 to 1.0 g/ml as disclosed by Yamagata to improve the efficiency of the CO2 reduction which is also performed in gas or liquid phase by obtaining sufficient specific surface area while maintaining mechanical strength.
	Regarding Claim 2, Lofficial discloses a method where the sacrificial compound is water, ammonia, hydrogen, methane or alcohols (see Page 3, Bottom).
	Regarding Claim 3, Lofficial discloses the method where the sacrificial compound comprises water, ammonia, an alcohol or an amine (see Page 3, Bottom).
	Regarding Claim 4, Lofficial discloses the method where the irradiation source is natural solar radiation or an artificial irradiation source (see Page 7. Lower Middle).
	Regarding 10, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Lofficial where the monolith has a bulk density in any range overlapping with 0.1 to 1.0 g/ml as disclosed by Yamagata to improve the efficiency of the CO2 reduction by obtaining sufficient specific surface area while maintaining mechanical strength.
	Regarding Claim 11, Yamagata discloses a catalyst with specific surface area of greater than 1 m2/g and in a practical preferred range of 1 to 50 m2/g.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method disclosed by Lofficial where the monolith has a specific surface area in any range overlapping with greater than 1 m2/g as disclosed by Yamagata to improve the efficiency of the CO2 reduction by obtaining sufficiently large specific surface area.
	Regarding Claim 12, Yamagata discloses the porous monolith comprising a silica porous carrier and photocatalyst deposited on the surface (see Abstract).
	Regarding Claim 13, Yamagata discloses the catalyst comprising photocatalyst supported in an amount of 0.1 to 50 wt% (see Page 11, ¶2).  Yamagata discloses that the amount of titanium oxide photocatalyst formed and supported is selected according to its use and purpose (see Page 11, ¶2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Lofficial where the monolith has a semiconductor content in any range overlapping with 1 to 50 wt% as disclosed by Yamagata since Yamagata suggests that this range produces an efficient photocatalyst monolith.
	Regarding Claim 15, Lofficial discloses the method where the semiconductor is selected from TiO2, ZnO, Cu2O, CuO, Ce2O3, CeO2, In2O3, SiC, ZnS and In2S3 (see Page 4, Top). Tahir discloses the catalyst comprising TiO2.  Yamagata also discloses the photocatalyst porous monolith comprising TiO2.
	
Claim(s) 5, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lofficial, Tahir, and Yamagata as applied to Claim 1 and in further view of Boscaro et al (US-20160339413).
As applied to Claim 1, Lofficial disclose a method for photocatalytic reduction of CO2 comprising contacting a feedstock containing CO2 and at least one sacrificial compound with a porous monolith photocatalyst comprising a bulk density of less than or equal to 0.25 g/ml; irradiating the photocatalyst with at least one irradiation source producing at least one wavelength lower than the bandgap of said photocatalyst, said step b) being carried out at a temperature of between -10°C and 200°C, and at a pressure of between 0.01 MPa and 70 MPa.
	Regarding Claim 5, Lofficial, Tahir and Yamagata do not disclose the porous monolith having a mesoporous volume of which the pore diameter is greater than 0.2 nm and less than or equal to 50 nm of between 0.01 and 1 ml/g.
Boscaro discloses a TiO2-based porous monolith used as a photocatalyst for the degradation of pollutants in air or in water and cracking of water in H2 (See [0031-0039]).  Boscaro discloses the monolith having mesoporosity with a mesoporous volume of greater than 0.1 cm3/g and with mesopores diameter of about 2 nm and 10 nm (See [0085]).  Boscaro discloses that the material of his invention is efficient in gas phase and liquid phase, inexpensive since it does not require noble metal, and can be handled with ease (see [0005-0017]).  Boscaro further discloses that these characteristics of macroporosity and mesoporosity makes it possible to avoid a pressure drop (see [0088]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for photocatalytic reduction of CO2 with a porous monolith photocatalyst as disclosed by Lofficial, Tahir, and Yamagata where the porous monolith comprises a mesopore volume with pore diameter and pore volume in any workable or optimum range overlapping with the pore diameter is between 2 nm to 10 nm with a pore volume of greater than 0.1 cm3/g as disclosed by Boscaro since Boscaro suggests that a porous monolith comprising this mesoporous volume is efficient for gas and liquid phase photocatalytic reactions and avoids pressure drop (i.e. where the reaction can be performed efficiently since reactants can flow continuously) and because Lofficial relates to photocatalytic reduction of CO2 in gas or liquid phase.
Regarding Claim 7, Boscaro discloses the monolith having macroporosity with macroporous volume of greater than 0.3 cm3/g where macropores have diameter between 2 µm and about 10 µm (see [0087]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for photocatalytic reduction of CO2 with a porous monolith photocatalyst as disclosed by Lofficial, Tahir, and Yamagata where the porous monolith comprises a macropore volume with pore diameter and pore volume in any workable or optimum range overlapping with the pore diameter is between 2 µm to 10 µm with a pore volume of greater than 0.3 cm3/g as disclosed by Boscaro since Boscaro suggests that a porous monolith comprising this macroporous volume is efficient for gas and liquid phase photocatalytic reactions and avoids pressure drop (i.e. where the reaction can be performed efficiently since reactants can flow continuously) and have a reasonable expectation of success because Lofficial relates to photocatalytic reduction of CO2 in gas or liquid phase.
Regarding Claim 8, Boscaro discloses the monolith having mesoporosity and macroporosity with a mesoporous volume of greater than 0.1 cm3/g and with mesopores diameter of about 2 nm and 10 nm (See [0086]) and with macroporous volume of greater than 0.3 cm3/g where macropores have diameter between 2 µm and about 10 µm (see [0087]).  
Regarding Claim 9, Boscaro discloses the monolith having macroporosity with macroporous volume of greater than 0.3 cm3/g where macropores have diameter between 2 µm and about 10 µm (see [0087]).  Boscaro therefore reads on the porous monolith with 0 ml/g macropore volume with diameter greater than 10 µm.	Regarding Claim 14, Boscaro discloses the porous monolith devoid of metals and additives other than N and C (see [0089]).  Boscaro therefore discloses the porous monolith consisting of n-doped and/or c-doped TiO2 (i.e. consisting of the semiconductor). 

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lofficial, Tahir, and Yamagata as applied to Claim 1, in further view of Yuan et al (CN-101024168) and in further view of Boscaro et al (US-20160339413).
As applied to Claim 1, Lofficial disclose a method for photocatalytic reduction of CO2 comprising contacting a feedstock containing CO2 and at least one sacrificial compound with a porous monolith photocatalyst comprising a bulk density of less than or equal to 0.25 g/ml; irradiating the photocatalyst with at least one irradiation source producing at least one wavelength lower than the bandgap of said photocatalyst, said step b) being carried out at a temperature of between -10°C and 200°C, and at a pressure of between 0.01 MPa and 70 MPa.
Regarding Claim 6, Lofficial, Tahir and Yamagata do not disclose the porous monolith having a macroporous volume of which the pore diameter is greater than 50 nm and less than or equal to 1000 nm of between 0.01 and 1 ml/g.
Regarding a macropores from 50 to 1000 nm, Yuan discloses a titanium oxide photocatalyst material comprising macroporous-mesoporous structure where the large pore size is 300-1000 nm (see Claim 2).  Yuan discloses that the macroporous and mesoporous structure can effectively reduce liquid diffusion resistance and the macropore with this aperture is identical to light wavelength helps with the transmission of light to the intragranular semiconductor and improves catalytic activity (see Page 2, Middle and Page 3, Top).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Lofficial, Tahir, and Yamagata where the porous monolith comprises a macroporous structure with pores size of 300-1000 nm as disclosed by Yuan to improve the liquid diffusion resistance and improve catalytic activity by improving the transmission of photons since Lofficial also discloses liquid phase reaction and porous semiconductor photocatalyst.
Regarding the macroporous volume, Boscaro discloses the monolith having mesoporosity and macroporosity with a macroporous volume of greater than 0.3 cm3/g (see [0087]).  Boscaro discloses that the material of his invention is efficient in gas phase and liquid phase, inexpensive since it does not require noble metal, and can be handled with ease (see [0005-0017]).  Boscaro further discloses that these characteristics of macroporosity and mesoporosity makes it possible to avoid a pressure drop (see [0088]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for photocatalytic reduction of CO2 with a porous monolith photocatalyst as disclosed by Lofficial, Tahir, Yamagata and Yuan where the porous monolith comprises a macropore volume in any workable or optimum range overlapping with greater than 0.3 cm3/g as disclosed by Boscaro since Boscaro suggests that a porous monolith comprising this macroporous volume is efficient for gas and liquid phase photocatalytic reactions and avoids pressure drop (i.e. where the reaction can be performed efficiently since reactants can flow continuously) and have a reasonable expectation of success because Lofficial relates to photocatalytic reduction of CO2 in gas or liquid phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/7/2022